Silverman, J. (concurring).
I concur for reversal.
In defamation the gravamen of the action is the injury to the plaintiff’s reputation in the eyes of others; thus whether others can identify plaintiff as the subject of the defamation is critical. But in an action for invasion of privacy under sections 50 and 51 of the Civil Rights Law, which this is, “[t]he primary purpose of this legislation was to protect the sentiments, thoughts and feelings of an individual.” (Flores v Mosler Safe Co., 7 NY2d 276, 280.) *191Thus, the critical question as to identification in privacy cases is whether the individual whose “sentiments, thoughts and feelings” are to be protected can identify the subject. If the picture is indeed a picture of the plaintiff, then, for purposes of an action for invasion of privacy, it is sufficient identification if the plaintiff can identify it as a picture of herself.
Kassal, J., and Carro, J. P., concur in a memorandum by Kassal, J.; Asch, J., concurs in a separate memorandum; Silverman and Bloom, JJ., concur in a separate memorandum by Silverman, J.
Order, Supreme Court, New York County, entered on June 24, 1982, unanimously reversed, on the law, without costs and without disbursements, the motion denied and the first and second causes of action reinstated.